  6:17-cv-00033-RJS-CMR Document 401 Filed in ED/OK on 06/14/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF OKLAHOMA


                                                           MDL No. 6:20-2977-RJS-CMR
IN RE: BROILER CHICKEN GROWER
ANTITRUST LITIGATION (NO. II)                              Honorable Chief Judge Robert J. Shelby

                                                           Honorable Cecilia M. Romero



                            PLAINTIFFS’ NOTICE OF
              CLASS ACTION SETTLEMENT WITH TYSON DEFENDANTS

        Plaintiffs in the above-captioned action Haff Poultry, Inc., Nancy Butler, Johnny Upchurch,

Jonathan Walters, Myles Weaver, Melissa Weaver, Marc McEntire, Karen McEntire, and Mitchell Mason

(collectively, “Plaintiffs”) provide notice to the Court that Plaintiffs have reached an agreement with

Defendants Tyson Foods Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., and Tyson Poultry, Inc.

(collectively, “Tyson”) to settle all claims against Tyson. Plaintiffs and Tyson are working to finalize and

document all terms of the class action settlement, which is subject to the Court’s approval pursuant to

Federal Rule of Civil Procedure 23.

        As part of the agreement, Tyson has agreed to provide monetary compensation and significant

and invaluable cooperation to Plaintiffs in their prosecution of their claims against the remaining

Defendants, with much of that cooperation being made available to Plaintiffs upon the Court’s

preliminary approval of the agreement.

        Plaintiffs will move the Court for preliminary approval of the agreement and to set a hearing on

that preliminary approval motion shortly. Plaintiffs will also move the Court to approve the form and

manner of notice to the class and to set a schedule through and including a hearing on the final approval

of the class action settlement with Tyson.

Dated: June 14, 2021                              Respectfully submitted,

                                                  /s/ Gary I. Smith, Jr.
                                                  Gary I. Smith, Jr.*

                                                     1
6:17-cv-00033-RJS-CMR Document 401 Filed in ED/OK on 06/14/21 Page 2 of 7




                                 HAUSFELD LLP
                                 325 Chestnut Street, Suite 900
                                 Philadelphia, PA 19106
                                 Telephone: (215) 985-3270
                                 Facsimile: (215) 985-3271
                                 Email: gsmith@hausfeld.com

                                 Michael D. Hausfeld*
                                 James J. Pizzirusso*
                                 Melinda R. Coolidge*
                                 HAUSFELD LLP
                                 1700 K Street, NW, Suite 650
                                 Washington, DC 20006
                                 Telephone: (202) 540-7200
                                 Facsimile: (202) 540-7201
                                 Email: mhausfeld@hausfeld.com
                                 Email: jpizzirusso@hausfeld.com
                                 Email: mcoolidge@hausfeld.com

                                 Samantha S. Derksen*
                                 HAUSFELD & CO. LLP
                                 12 Gough Square
                                 London, EC4A 3DW
                                 Telephone: +44 (0)20 7665-5000
                                 Email: sderksen@hausfeld.com

                                 Eric L. Cramer*
                                 Patrick F. Madden*
                                 BERGER MONTAGUE PC
                                 1818 Market Street, Suite 3600
                                 Philadelphia, PA 19103
                                 Telephone: (215) 875-3000
                                 Facsimile: (215) 875-4604
                                 Email: ecramer@bm.net
                                 Email: pmadden@bm.net

                                 Daniel J. Walker*
                                 BERGER MONTAGUE PC
                                 2001 Pennsylvania Avenue, NW, Suite 300
                                 Washington, DC 20006
                                 Telephone: (202) 559-9745
                                 Email: dwalker@bm.net

                                 Co-Lead Counsel for Plaintiffs and the
                                 Proposed Class



                                    2
6:17-cv-00033-RJS-CMR Document 401 Filed in ED/OK on 06/14/21 Page 3 of 7




                                 M. David Riggs
                                 Donald M. Bingham
                                 Kristopher Koepsel
                                 RIGGS ABNEY NEAL TURPEN ORBISON &
                                 LEWIS
                                 502 West Sixth Street
                                 Tulsa, OK 74119
                                 Telephone: (918) 699-8914
                                 Facsimile: (918) 587-9708
                                 Email: driggs@riggsabney.com
                                 Email: don_bingham@riggsabney.com Email:
                                 Email: kkoepsel@riggsabney.com

                                 William A. Edmondson (OBA No. 2628)
                                 RIGGS ABNEY NEAL TURPEN ORBISON &
                                 LEWIS
                                 528 N.W. 12th Street
                                 Oklahoma City, OK 73103
                                 Telephone: (405) 843-9909
                                 Facsimile: (405) 842-2913
                                 Email: dedmondson@riggsabney.com

                                 Liaison Counsel for Plaintiffs and the
                                 Proposed Class

                                 Larry D. Lahman (OBA No. 5166)
                                 Roger L. Ediger (OBA 19449)
                                 MITCHELL DECLERK, PLLC
                                 202 West Broadway Avenue
                                 Enid, OK 73701
                                 Telephone: (580) 234-5144
                                 Facsimile: (580) 234-8890
                                 Email: ldl@mdpllc.com
                                 Email: rle@mdpllc.com

                                 Vincent J. Esades*
                                 HEINS MILLS & OLSON, PLC
                                 310 Clifton Avenue
                                 Minneapolis, MN 55403
                                 Telephone: (612) 338-4605
                                 Facsimile: (612) 338-4692
                                 Email: vesades@heinsmills.com

                                 Warren T. Burns*
                                 BURNS CHAREST, LLP
                                 900 Jackson Street, Suite 500


                                    3
6:17-cv-00033-RJS-CMR Document 401 Filed in ED/OK on 06/14/21 Page 4 of 7




                                 Dallas, TX 75202
                                 Telephone: (469) 904-4550
                                 Facsimile: (469) 444-5002
                                 Email: wburns@burnscharest.com

                                 Gregory Davis*
                                 DAVIS & TALIAFERRO, LLC
                                 7031 Halcyon Park Drive Montgomery, AL
                                 36117
                                 Telephone: (334) 832-9080
                                 Facsimile: (334) 409-7001
                                 Email: gldavis@knology.net

                                 Charles D. Gabriel*
                                 CHALMERS, BURCH & ADAMS, LLC
                                 North Fulton Satellite Office
                                 5755 North Point Parkway, Suite 251
                                 Alpharetta, GA 30022
                                 Telephone: (678) 735-5903
                                 Facsimile: (678) 735-5905
                                 Email: cdgabriel@cpblawgroup.com

                                 Larry S. McDevitt*
                                 David M. Wilkerson*
                                 VAN WINKLE LAW FIRM
                                 11 North Market Street Asheville, NC 28801
                                 Telephone: (828) 258-2991
                                 Facsimile: (828) 257-2767
                                 Email: lmcdevitt@vwlawfirm.com
                                 Email: dwilkerson@vwlawfirm.com

                                 Harlan Hentges (OBA No. 17911)
                                 HENTGES & ASSOCIATES, PLLC
                                 102 East Thatcher Street
                                 Edmond, OK 73034
                                 Telephone: (405) 340-6554
                                 Facsimile: (405) 340-6562
                                 Email: harlan@organiclawyers.com

                                 John C. Whitfield*
                                 Caroline R. Taylor*
                                 WHITFIELD BRYSON LLP
                                 19 North Main Street
                                 Madisonville, KY 42431
                                 Telephone: (270) 821-0656
                                 Facsimile: (270) 825-1163


                                    4
6:17-cv-00033-RJS-CMR Document 401 Filed in ED/OK on 06/14/21 Page 5 of 7




                                 Email: john@whitfieldbryson.com
                                 Email: caroline@whitfieldbryson.com

                                 J. Dudley Butler*
                                 BUTLER FARM & RANCH LAW GROUP, PLLC
                                 499-A Breakwater Drive
                                 Benton, MS 39039
                                 Telephone: (662) 673-0091
                                 Facsimile: (662) 673-0091
                                 Email: jdb@farmandranchlaw.com

                                 Daniel M. Cohen*
                                 CUNEO GILBERT & LADUCA, LLP
                                 4725 Wisconsin Ave., NW
                                 Suite 200
                                 Washington, DC 20016
                                 Telephone: (202)789-3960
                                 Facsimile: (202)789-1813
                                 Danielc@cuneolaw.com

                                 David S. Muraskin*
                                 PUBLIC JUSTICE, PC
                                 1620 L Street NW, Suite 630
                                 Washington, DC 20036
                                 Telephone: (202) 861-5245
                                 Facsimile: (202) 232-7203
                                 Email: dmuraskin@publicjustice.net

                                 Kellie Lerner*
                                 Matthew J. Geyer*
                                 ROBINS KAPLAN, LLP
                                 399 Park Avenue, Suite 3600
                                 New York, NY 10022
                                 Telephone: (212) 980-7400
                                 Facsimile: (212) 980-7499
                                 Email: KLerner@RobinsKaplan.com
                                 Email: mgeyer@RobinsKaplan.com

                                 Aaron Sheanin*
                                 ROBINS KAPLAN, LLP
                                 2440 West El Camino Real, Suite 100
                                 Mountain View, CA 94040
                                 Telephone: (650) 784-4040
                                 Facsimile: (650) 784-4041
                                 Email: ASheanin@RobinsKaplan.com



                                    5
6:17-cv-00033-RJS-CMR Document 401 Filed in ED/OK on 06/14/21 Page 6 of 7




                                 M. Stephen Dampier*
                                 LAW OFFICES OF M. STEPHEN DAMPIER, P.C.
                                 55 North Section Street
                                 P.O. Box 161
                                 Fairhope, AL 36532
                                 Telephone: (251) 929-0900
                                 Facsimile: (251) 929-0800
                                 Email: dampier.steve@gmail.com

                                 Grant L. Davis*
                                 Thomas C. Jones*
                                 Timothy Gaarder*
                                 Thomas E. Ruzicka, Jr.*
                                 DAVIS BETHUNE & JONES, LLC
                                 1100 Main St, Ste 2930
                                 Kansas City, MO 64105
                                 Telephone: 816-421-1600
                                 Email: gdavis@dbjlaw.net
                                 Email: tgaarder@dbjlaw.net
                                 Email: tjones@dbjlaw.net
                                 Email: truzicka@dbjlaw.net

                                 Robert Bonsignore, Esq.
                                 BONSIGNORE, PLLC 3771
                                 Meadowcrest Drive
                                 Las Vegas, NV 89121
                                 781-350-0000
                                 Email: rbonsignore@classactions.us
                                 Email: kschutte@sbbolaw.com

                                 Michael L. Silverman*
                                 ROACH LANGSTON BRUNO, LLP
                                 205 N Michigan Ave, Ste 810
                                 Chicago, IL 60601
                                 Telephone: (773) 969-6160
                                 Email: msilverman@rlbfirm.com

                                 Additional Class Counsel for Plaintiffs and the
                                 Proposed Class


                                 * admitted pro hac vice




                                    6
  6:17-cv-00033-RJS-CMR Document 401 Filed in ED/OK on 06/14/21 Page 7 of 7




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2021, I electronically transmitted a true and correct copy

of the foregoing document to the Clerk of the Court for filing using the CM/ECF system, which

will send notification of such filing to all counsel of record.


                                                                  /s/ Gary I. Smith, Jr.
                                                                      Gary I. Smith, Jr.




                                                  7
